Dismissed and Memorandum Opinion filed January 10, 2012.




                                          In The

                          Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01042-CR
                                  NO. 14-11-01043-CR
                                    ____________

                    FERNANDO AVILA-DELACANA, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 248th District Court
                                Harris County, Texas
                      Trial Court Cause Nos. 1306030 & 1306031


                          MEMORANDUM OPINION

       Appellant entered guilty pleas to two charges of indecency with a child by touching.
In accordance with the terms of plea bargain agreements with the State, the trial court
sentenced appellant on November 15, 2011, to confinement for eighteen years in the
Institutional Division of the Texas Department of Criminal Justice in each case, with the
sentences to be served concurrently. Appellant filed a pro se notice of appeal in each case.
We dismiss the appeals.
       The trial court entered a certification of the defendant’s right to appeal in each case
in which the court certified that these are plea bargain cases, and the defendant has no right
of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certifications are included in
the records on appeal. See Tex. R. App. P. 25.2(d). The records support the trial court’s
certifications. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

       Accordingly, we dismiss the appeals.


                                       PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Boyce.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2